Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim limitations “means for measuring” and “means for mixing” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “measuring” or “mixing” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 24, 32 and 33 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the disclosed means for measuring include “scoops, cups, specific bottles or containers of various sizes, etc.” per paragraph 0007 and the disclosed means for mixing include “hand mixing tools, mixing trays, beads or internal agitators to promote mixing, external vibration and mixing machines that vibrate and mix the cosmetic product while the product is held by the user, vibration and mixing machines that independently support the product, such as through straps, during vibrating and mixing, etc.” per paragraph 0007, as well as a “bamboo stir stick” per step 4 on page 5, and mixing contents in a seal bottle by hand or other manual means per step 12 on page 5.

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the container" in line 12.  There is insufficient antecedent basis for this limitation in the claim. Claim 24 recites a cosmetic agitator configured to fit inside a container, where this does not amount to a positive recitation of a container. Additionally, line 6 recites “at least one of the following” where a list of different items is recited. If Applicant attempts to positively recite the container prior to line 6 and includes the container in the list of “at least one of the following” then the claim will also be indefinite as the same item is being recited twice in the claim and the list would not actually require an additional item. 
Claim 24 recites “for mixing a cosmetic product” in line 3, “a cosmetic raw material” in line 8 and a container configured to hold “the cosmetic product” in line 12. It is unclear if the “cosmetic product” is the same cosmetic product and if the cosmetic raw material is the same or different from the one or both of the cosmetic products. 
Claim 25 recites a customized cosmetic where it is unclear if the customized cosmetic is the same or different from “a cosmetic product” of line 3 of claim 24, a cosmetic raw material of line 8 of claim 24 and/or the cosmetic product of line 12 of claim 24.
Claims 26-30 recites the limitations “the means for measuring”, “the means for mixing”, “the container” and “the cosmetic applicator” in each respective claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 24 requires “at least one selected from the group consisting of” where each element is provided thereafter; thus, the claim only requires one of the 14 elements listed. Applicant must amend these claims to properly refer to the at least one selected from the group consisting of and require the particular element (e.g. means for measuring, means for mixing, etc.) and 
Claim 27 states the means for mixing is selected from a hand mixing tool, an internal agitator device, and an external mixing device. It is unclear if the means for mixing and cosmetic agitator of claim 24 are the same element as an internal agitator device is considered to be one of the means for mixing. The disclosure also states that the compositions can be mixed via agitator balls placed in the container. Thus, it is unclear if the means for mixing and the cosmetic agitator are the same or different elements.
Claims 32 and 33 recite the kit of claim 24 wherein the kit comprises “the apron, the cosmetic agitator….., the naming label”, where the aforementioned elements are all recited in claim 24 and no additional features with regard thereto are recited in claims 32 and 33. It is unclear if Applicant is attempting to require an additional apron, agitator, etc. and if not, then it is unclear why the same recitations are repeated in the dependent claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 24, 25, 27-33 are rejected under 35 U.S.C. 103 as being unaptentable over by Swanick (US 20050208456), Caulier et al. (US 20160166044) and Davis (US 20080244811).
Regarding claims 24 and 31-33, Swanick discloses a customizable cosmetic kit (Refer to Figures 1-8 and Abstract), comprising: a naming label (labels on 21,22,23,24,25) and at least one selected from the group consisting of: a means for measuring a cosmetic raw material (measurement device, also referred to as color measurement guide area, Refer to paragraph 0022-0023, 0044-0045 and 0082 and Figures 3 and 4), a cosmetic raw material, which is at least one selected from the group consisting of a pigment, a suspension, a powder, a solvent, an oil, an, and mica (Refer to paragraphs 0047 and 0105-0167 and Tables 1-9), a means for mixing the raw material (27), a container (28) configured to hold a cosmetic, a cosmetic applicator (26), a placemat (31, 61, 62), an instruction manual (30, refer to paragraphs 0036 and 0082), and a recipe card (29); however, Swanick does not provide a cosmetic agitator configured to fit inside the container, an apron and a protective face mask. 
Swanick teaches the kit is used to produce custom cosmetic products such as foundation, blush, eyeshadow and lip gloss (Refer to paragraphs 0007-0010) and provides a container for storing the final product, but does not provide specific details regarding the configuration of the container. It is conventional for liquid/pasty cosmetic products such as foundation and lip gloss to be provided in a container with an applicator having a polishing element and an agitator inside the container to mix the contents when the container is shaken by a user, as demonstrated by Caulier et al. (Refer to Figure 1). Caulier et al. teach a container (2) storing a cosmetic product (V) in 
Although Swanick is silent regarding the use of personal protective equipment (PPE) such as an apron or face mask, it is well-known and conventional to provide and use such PPE when handling cosmetic compositions, as demonstrated by Davis (Refer to Figures IA-VIII). Davis teaches it is beneficial to use aprons (Refer to Figures IA-IC, II and III), a face mask (Refer to Figure VII), gloves (Refer to Figure VII), etc. to protect a user from contact with chemicals which may damage their clothing, be harmful to their skin, and in order to “protect the nose and face area for protection against chemical smells, any flying debris in the air”, etc. (Refer to paragraph 0009). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of the combination of Swanick and Caulier to include an apron and a protective face cover in order to protect a user from soiling themselves and/or their clothing and from inhaling the chemicals.    

Regarding claim 27, Swanick discloses the means for mixing the raw material is a hand mixing tool (27, Refer to Figure 1). 
Regarding claim 28, Swanick discloses the container is a cup, jar or bottle (28 is interpreted as reading on a cup, jar and bottle, Refer to Figure 1).
Regarding claims 28-30, Swanick discloses the kit of claim 24 above having a means for measuring, a cosmetic raw material, a means for mixing and a container; however, Swanick does not disclose the container being a bottle with a brush applicator. Swanick teaches the kit is used to produce custom cosmetic products such as foundation, blush, eyeshadow and lip gloss (Refer to paragraphs 0007-0010) and provides a container for storing the final product, but does not provide specific details regarding the configuration of the container. It is conventional for liquid/pasty cosmetic products such as foundation and lip gloss to be provided in a bottle with a cap having a brush applicator as demonstrated by Caulier et al. (Refer to Figure 1). The bottle (2) of Caulier et al. contains a cosmetic product (V) in the form of liquid foundation, lip gloss or nail varnish (Refer to paragraphs 0002 and 0042) and the cap has a brush applicator (4,5) to permit application of the product. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit disclosed by Swanick such that the container be a bottle with a brush applicator as Caulier et al. demonstrate it is well-known and conventional to provide such cosmetic 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Swanick, Caulier and Davis as applied to claim 24 above, and further in view of Swaab (US 20050121815). 
Regarding claim 26, the combination of Swanick, Caulier and Davis discloses the kit of claim 24 above; however, the combination does not disclose the means for measuring being at least one of a scoop, a cup, a funnel or a bottle. Swanick teaches the measuring means may be in the form of lines on a substrate, where a user places the appropriate cosmetic raw material on the corresponding line (Refer to paragraphs 0044-0045). Swaab teaches a similar custom cosmetic kit which provides a plurality of cosmetic raw materials (24), means for measuring the cosmetic raw materials (40 of 22), means for mixing (32), containers (38), etc. (Refer to Figures 1 and 2). Swaab teaches the means for measuring having a similar configuration to that of Swanick, the means for measuring is provided as a plurality of areas of predetermined size (40) on a sheet (22) for placement and measurement of the cosmetic raw materials (Refer to paragraph 0026 and Figure 2). Swaab explains that although this means for measuring is provided, “other appropriate measuring means may include scoops, spoons, scales, droppers, measuring cups, metering devices and other similar measuring devices”. Swabb shows that scoops and cups are equivalent structures known in the art.  Therefore, because these measuring means were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious .

Claims 24-30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Causey (https://somethingturquoise.com/2015/06/05/diy-nail-polish-kit/ published June 5, 2015) and Davis (US 20080244811).
Regarding claims 24 and 32, Causey discloses a customizable cosmetic kit comprising: a cosmetic agitator (mixing balls, Refer to step 2) configured to fit inside a container (bottle) for mixing a cosmetic product, a naming label (Refer to page 4, Figure 1 provides a container with a label thereon from which a product is poured into the clear bottle), at least one selected from the group consisting of : a means for measuring a cosmetic raw material (scoop/spoon Refer to Figures 3 and 4 on page 4 and step 3), a cosmetic raw material which is at least one selected from the group consisting of a pigment, a powder, and mica (Refer to page 2 “mica shades” and step 3 “mica powder”), a means for mixing the raw material (mixing balls and/or shaking performed by a user), the container (bottle/jar, Refer to steps 1-4 and Figures 1-7 on page 4), a cosmetic applicator (brush at end of cap, Refer to Figure on page 2 showing brush extending from stem of cap and step 4). However, Causey does not disclose an apron and protective face cover. It is well known in the art to use personal protective equipment (PPE) such as an apron, gloves, a face mask, etc. when handling cosmetic compositions, as demonstrated by Davis (Refer to Figures IA-VIII), to protect the user from unwanted contact with the composition as well as inhalation of fumes/smells. Davis teaches it is beneficial to use aprons (Refer to Figures IA-IC, II and III), a face mask 
Regarding claim 25, the combination of Causey and Davis disclose the kit of claim 24 above, Causey further discloses the kit is for producing a customized cosmetic selected from a nail polish. 
Regarding claim 26, the combination of Causey and Davis disclose the kit of claim 24 above, Causey further discloses the means for measuring a cosmetic raw material is a scoop (Refer to Figures 3 and 4 on page 4 and step 3).
Regarding claim 27, the combination of Causey and Davis disclose the kit of claim 24 above, Causey further discloses the means for mixing the raw material is an internal agitator (mixing balls). 
Regarding claim 28, the combination of Causey and Davis disclose the kit of claim 24 above, Causey further discloses the container is selected from the group consisting of a bottle or jar (Refer to steps 1-4 and Figures 1-7 on page 4).
Regarding claims 29 and 30, the combination of Causey and Davis disclose the kit of claim 24 above, Causey further discloses the container comprises an applicator  . 
Response to Arguments
Applicant's arguments filed 07/06/2021 have been fully considered but are moot because the new ground of rejection addresses the new limitations being argued (apron, face mask, naming label and agitator). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20160243511 discloses a custom nail polish kit including various cosmetic materials, eye dropper or dropper nozzle tip, recipe card, applicators, ball bearings (agitators), containers, etc.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TATIANA L NOBREGA whose telephone number is (571)270-7228.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799